NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 06/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claims have been cancelled.
	Claims 8-9, 14-16, and 20 were previously withdrawn in response to the restriction requirement mailed on 12/09/2021.
Claims 1-7, 10-13, and 17-19 are currently pending and considered below.

Election/Restrictions
Claims 1, 6, and 17 are allowable. Claims 8-9, 14-16, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A-H, as set forth in the Office action mailed on 12/09/2021, is hereby withdrawn and claims 8-9, 14-16, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plate adjustment mechanism (claims 1-2, 4, 6, and 17); a retention mechanism (claims 1, 3-4, and 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation of a plate adjustment mechanism has been interpreted to cover the corresponding structure of “a plate cam shaft gear 545 connected to a plate cam shaft” as defined in paragraph 41 of the specification.
The limitation of a retention mechanism has been interpreted to cover the corresponding structure of “a latch cam gear 548 connected to a latch cam shaft” as defined in paragraph 42 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 17, the prior art of record fails to disclose an adjustable dumbbell in combination with all of the structural and functional limitations, and further comprising a plate adjustment mechanism and a retention mechanism as interpreted under 35 U.S.C. 112(f), wherein an actuation of the retention mechanism is coupled to an actuation of the plate adjustment mechanism to secure an unselected weight plate to a cradle.
With regard to claim 6, the prior art of record fails to disclose an adjustable dumbbell in combination with all of the structural and functional limitations, and further comprising a plate adjustment mechanism as interpreted under 35 U.S.C. 112(f) in a cradle, and a plurality of latches configured to be selectively inserted into a notch located on each of a plurality of weight plates, wherein the plurality of latches are individually actuated based on the plate adjustment mechanism.
The closest prior art of record includes Wang (US Patent No. 10,022,583, hereinafter Wang I), Wang (US Patent No. 9,022,907, hereinafter Wang II), and Chen (US Publication No. 2018/0078811).
Wang I discloses an adjustable dumbbell comprising a plate adjustment mechanism located in a handle (3) of a dumbbell assembly and a retention mechanism in the form of movable latches (41) located in the cradle, where the movable latches are actuated by the handle of the dumbbell assembly being separated from the cradle by actuator buttons (45) pressing on protrusions (42) connected to the movable latches (Col. 4 lines 42-67). Wang I does not teach a plate adjustment mechanism or a retention mechanism as claimed and disclosed by Applicant, nor wherein an actuation of the plate adjustment mechanism mechanically actuates the retention mechanism.
Wang II discloses an adjustable dumbbell comprising a plate adjustment mechanism (50) located in a cradle (40), where rotation of the plate adjustment mechanism actuates an actuation unit (32) disposed in a weight plate to selectively attach the weight plate to a handle of a dumbbell assembly (Col. 3 lines 10-26). Wang II does not teach a plate adjustment mechanism or a retention mechanism as claimed and disclosed by Applicant, a plurality of latches in the configuration as claimed, nor wherein an actuation of the plate adjustment mechanism mechanically actuates the retention mechanism.
Chen discloses an adjustable dumbbell comprising a plate adjustment mechanism (8) located in a cradle (70), where rotation of the plate adjustment mechanism actuates spring biased latches (14, 18, 57) located on a plurality of weight plates to selectively connect the plurality of weight plates to a handle (10) of a dumbbell assembly. Wang II does not teach a plate adjustment mechanism or a retention mechanism as claimed and disclosed by Applicant, a plurality of latches in the configuration as claimed, nor wherein an actuation of the plate adjustment mechanism mechanically actuates the retention mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784